Order of the Supreme Court, Westchester County, dated June 27, 1967, reversed, with $10 costs and disbursements, and plaintiff’s motion for summary judgment denied. In our opinion, plaintiff’s supporting papérs are not sufficient to meet the evidentiary requirements of CPLR 3212 (subd. [b]). No affidavit by her or any eyewitness was submitted. The statements in the complaint which was verified by her are merely eonclusory and do not contain facts upon which it may be held that there is no factual issue of negligence or freedom from contributory negligence (Gale v. City of New York, 18 A D 2d 12). The mere fact that defendants’ vehicles were on the wrong side of the road does not constitute negligence as a matter of law (Gale v. City of New York, supra, p. 13). Beldoek, P. J., Brennan, Hopkins, Munder and Martuseello, JJ., concur.